DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Withdrawal of Allowability of Claims
The indicated allowability of claims 1- 31 is withdrawn in view of the newly discovered reference(s) to Bruinsma et al. (US 2010/0092603) in view of Krinski et al. (WO 2006/102353) and further in view of Food and Drug Administration (FDA) (International Conference on Harmonisation; Draft Guideline on impurities: Residual solvents; availability; Federal Register, vol. 62, no. 85, 5.1.1997).  Rejections based on the newly cited reference(s) follow.
Application Data Sheet
The Applicant Data Sheet (ADS) received by the office on March 31, 2021 contains an error in the Domestic Benefit/National Stage Information section.  According to the filing history Application No. 13/494.825, filed June 12, 2012, now U.S. Patent No. 9,351,505, issued May 31, 2016, is a continuation-in-part of Application No. 12/442, 934, filed March 25, 2009, now U.S. Patent No. 8,227,015.  The ADS for the instantly claimed invention list Application No. 13/494.825, filed June 12, 2012, now U.S. Patent No. 9,351,505, issued May 31, 2016, as a continuation of Application No. 12/442, 934, filed March 25, 2009, now U.S. Patent No. 8,227,015 in error.
From page 2 of the ADS for 13/494,825 as corrected on March 8, 2016 by Applicant:

    PNG
    media_image1.png
    185
    718
    media_image1.png
    Greyscale

Correction to the ADS of 17/218489 is required.
Specification
The disclosure is objected to because of the following informalities: The specification for the instantly claimed invention list Application No. 13/494.825, filed June 12, 2012, now U.S. Patent No. 9,351,505, issued May 31, 2016, as a continuation of Application No. 12/442, 934, filed March 25, 2009, now U.S. Patent No. 8,227,015 in error.
The specification needs to be corrected to reflect, in cross-reference to related application, that Application No. 13/494.825, filed June 12, 2012, now U.S. Patent No. 9,351,505, issued May 31, 2016, is a continuation-in-part of Application No. 12/442, 934, filed March 25, 2009, now U.S. Patent No. 8,227,015.
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities: line 4 contains a minor grammatical error as follows:  “wherein the at least one corn by-product comprising…” would be more suitably phrased “wherein the at least one corn by-product comprises…”
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the claim as written in view of the disclosure ([0021]) is grammatically awkward.  It is suggested by that the claim be amended as follows:
“Claim 7. (currently amended) The animal feed product of claim 1, wherein the non-polar solvent comprises one or more solvents chosen from n-pentane, n-hexane, n-heptane, isopentane, neopentane, isohexane, 2~methylepentane, 2,3-dimethylbutane, neohexane, isoheptane, 2-methylhexane, 2,2-dimethylpentane, 2.3-dimethylpeniane, 2.4-dimethylpentane, 3-ethylpentane, ,
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 6 recites “a non-polar solvent…”.  This second of rendition of this limitation in the claim causes the claim to lack clarity.  The claim as written implies that another non-polar solvent is in the distillers meal.  It is suggested that the “a” be deleted and replaced with –the--.
Claim 21 recites the limitation, comprises phosphorous in an amount of at least 0.7% by weight of the crude corn oil”  in line 2. There is insufficient antecedent basis for this limitation in the claim because crude corn oil is not  part of the claimed animal feed.  Further, in the specification the 0.7% amount in claim 21 is indicated as being the minimum percentage of phosphorous in the distillers meal by weight on a dry matter basis. ([0075], [0082], [0084]  & Table 11). 
Claim 23 recites the limitation “The method of claim 22" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 22 is a product claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 – 9, 14, 15, 17, 18, 19, 22, 23, 24, 25, 26, 27, 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruinsma et al. (US 2010/0092603) in view of Krinski et al. (WO 2006/102353) and further in view of Food and Drug Administration (FDA) (International Conference on Harmonisation; Draft Guideline on impurities: Residual solvents; availability; Federal Register, vol. 62, no. 85, 5.1.1997).
The rejected claims cover, inter alia, an animal feed product comprising: distillers meal comprising a corn by-product produced from a dry-grind ethanol process having at least a portion of a crude fat content removed by a solvent extraction process using a non-polar solvent, wherein the at least one corn by-product comprising distillers dried grains with solubles, distillers dried grains, or a combination thereof, and wherein the distillers meal comprises a residual level of a non-polar solvent in an amount of about 10 ppm to about 1000 ppm.
Dependent claims 2 – 3 further limit the crude protein content by weight on a dry matter basis.  Dependent claims 4 and 5 further limits the crude fat. Dependent claim 6 limits the residual moisture. Dependent claims 7  and 9 further limit the non-polar solvent to for example hexane.  Dependent claim 8 limits the boiling temperature of the non-polar solvent. Dependent claim 14 limits the feed to pellet form. Dependent claim 15 limits the location for the production of the feed to an ethanol facility.  Dependent claims 17 – 19 further limit the amount of ash, crude fiber and acid detergent fiber in the feed.  Dependent claims 22 - 24 limit the animals to receive the feed. Dependent claim 25 limits the protein and crude fat content.  Dependent clam 26 limits the animal feed supplement in the total feed. Dependent claim 27 limit the amount of feed in animal feed supplement.  Dependent claim 28 teaches the average daily gain of cattle receiving the animal feed supplement containing the feed of claim 1.  Dependent claim 29 limits the nutritional characteristics of the animal feed. Dependent claims 30 and 31 limits the protein and crude fat content.
However, Bruinsma ‘603 teach distillers meal for use as animal feed, wherein the distillers meal may be corn distillers meal, specifically corn DDGS (distillers dried grains with solubles) produced by a dry-grind corn ethanol biorefinery which has been subjected to a solvent extraction process to remove crude oil from the DDGS (i.e., distillers meal comprising a corn by-product produced from a dry-grind ethanol process, wherein the at least one corn by-product comprises DGGS). ([0019]-[0021]).
Further, Bruinsma ‘603 teaches hexane and iso-hexane as suitable solvents [0011], which are non-polar solvents (as evidenced by instant claims 7 and 9). By removing crude oil from DDGS through solvent extraction, at least a portion of a crude fat content is removed. ([0047]).
Additionally, Bruinsma ‘603 discloses corn distillers meal having the following nutrient content by % weight on a dry matter basis: about 28% to about 35% crude protein; about 4% to about 6% total nitrogen; about 1% to about 5% crude fat; about 4% to about 6% ash; about 5% to about 7% crude fiber; about 11.5% to about 13.5% acid detergent fiber; and about 25% to about 35% neutral detergent fiber. ([0020]).  The distillers meal may be pelleted to provide a feed material.  ([0021] & [0046]).  The feed is for livestock or poultry.  ([0046]).
In Bruinsma ‘603 the animal feed in an animal feed supplement produces a ratio of total pound of feed per average daily gain or F/G ratio.  ([0044] – [0045]).  Also, Bruinsma teaches distillers meal as described herein is used as a cattle feed supplement to achieve an ADG of 4.5 Ibs or greater after 8 weeks of feeding, an ADG of 3.5 Ibs or greater after 12 weeks of feeding, maintain an ADG of 3.5 lbs or greater through 16 weeks of feeding, achieve and maintain an ADG of 3.5 lbs or greater through 18 weeks of feeding, and an ADG of 4.0 Ibs or greater after 18 weeks of feeding. ([0045]).   Furthermore, the distillers meal exhibiting about 0.80 to about 0.85 Mcal/Ib net energy lactation (NE/Lactation), about 0.85 to about 0.89 Mcal/lb net energy maintenance (NE/maintenance), about 1200 to about 1250 kcal/lb of metabolizable energy, or about 0.55 to about 0.60 Mcal/lb of net energy gain (NE/gain), or any combination of two or more such characteristics. ([0020]).  Furthermore Table 4 of Bruinsma ‘603 discloses nutritional properties of distillers meal and palletized distillers meal.

    PNG
    media_image2.png
    256
    490
    media_image2.png
    Greyscale

The difference between Bruinsma ‘603 and the instantly claimed invention is that while Bruinsma ‘603, generally teaching removal of residual solvent from the distillers meal, it does not specifically teach that the distillers meal comprises a residual level of non-polar solvent in an amount of about 10 ppm to about 1000 ppm. Also, Bruinsma ‘603 does not disclose that the non-polar solvent has a boiling point in the range of about 36°C to about 99°C.
However, Krinski also relates to processing of agricultural products (in this case, soybeans) to be used as food ingredients by solvent extraction, such as with hexane solvent, in order to remove oil (“conventional techniques employed for the removal of oil”). After the oil-hexane removal, the material is heat treated to remove any remaining hexane to a hexane level of less than about 200 parts per million, preferably less than about 100 parts per million and most preferably less than about 50 parts per million. See especially paragraph bridging pages 6-7, as well as the abstract and claims 1-2.
MPEP 2214.05 states in part as follows:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
…
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In this case, Bruinsma ‘603 indicates that removal of residual solvent is important when producing distillers meal that is suitable for use as an animal feed supplement. ([0015]).  Although the reference does not specify any particular ppm levels of solvent that may remain, Krinski (in the same field of endeavor as applicants and Bruinsma ‘603, relating to de-oiling of agricultural products by solvent extraction) taught that removal of hexane solvent to less than about 200 ppm are appropriate residual levels for food ingredients.
Routine optimization of Krinski’s removal of residual hexane solvent to ppm levels would have led to the claimed range of about 10 ppm to about 1000 ppm because Krinski taught that levels of less than about 200 ppm are suitable for use as food ingredients, which is the intended purpose of the similarly solvent-extracted and de-oiled distillers meal of Bruinsma ‘603. The person of ordinary skill in the art would have found it obvious to arrive at residual hexane levels within the claimed range by optimizing within the range taught by Krinski because Krinski taught that the entire range of less than about 200 ppm results in suitability as a food ingredient, and also teaches how to optimize the level by heating.
The claimed method requires about 10 ppm to about 1000 ppm, which at the very least substantially overlaps with the range of Krinski because Krinski taught removal of residual hexane to levels less than about 200 ppm. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
The skilled artisan would have been motivated to select Krinski’s particular levels because the references both teach that it is desirable to remove residual solvent from de-oiled agricultural products to be used in food, and although Bruinsma ‘603 does not precisely specify particular levels, Krinski does suggest particular ppm ranges for accomplishing this removal, and such ranges overlap the claimed range.  Further, motivation can be found in the guidance provided by the FDA.  The FDA provides draft guidelines recommendations of acceptable amounts of residual solvents in pharmaceuticals for safety of the patient.  (pp. 24302 first col. summary).  Table 2. Class 2 solvents in pharmaceutical products discloses acceptable levels of hexane is 290 ppm.  (pp. 24305).
Therefore, the person of ordinary skill in the art, before the effective filing date of the instantly claimed invention, would have had a reasonable expectation of success in selecting a food-appropriate level of residual non-polar solvent of between about 10 ppm to about 200 ppm, which again is within Krinski’s range, because both Bruinsma ‘603 and Krinski taught how to remove residual solvent, namely by heating.
With regard to Bruinsma ‘603 not teaching that the non-polar solvent has a boiling point in the range of about 36°C to about 99°C, the Examiner turns to the combined teaching of Bruinsma ‘603 and Krinski.  Bruinsma discloses the use of the non-polar solvent hexane to remove the crude fat content from the distillers meal.  ([0020]).  The solvent used in the process of Krinski is hexane.  (pp. 6, 3rd para. ln 9). In Krinski the oil-hexane is removed by heat treatment at a temperature from about 200°F to about 210°F (93.3°C to about 98.8°C).  Further, it is generally known by the person of ordinary skill that hexane has a boiling point of 156.2°F (69°C).  
The method set out in claim 1 which requires a non-polar solvent, along with the requirement of claim 8 that the non-polar solvent has a boiling point in the range of about 36°C to about 99°C, overlaps with the range of Krinski because Krinski taught removal of residual hexane at a temperature from about 200°F to about 210°F (93.3°C to about 98.8°C). Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
The skilled artisan would have been motivated to select Krinski’s particular levels because the references both teach the use of the non-polar solvent of hexane, and that it is desirable to remove residual solvent from de-oiled agricultural products to be used in food, and although Bruinsma ‘603 does not precisely specify heating temperatures, Krinski does suggest particular temperature ranges for accomplishing this removal of the non-polar solvent hexane, and such ranges overlap the claimed range.  
Therefore, the person of ordinary skill in the art, before the effective filing date of the instantly claimed invention, would have had a reasonable expectation of success in selecting non-polar solvent  such as hexane with a boiling point in the range of about 36°C to about 99°C, which again is within Krinski’s temperature range, because both Bruinsma ‘603 and Krinski taught how to remove residual solvent, namely by heating.

Priority analysis in support of Bruinsma ‘603 as prior art
Application 17/218,489 under review includes the following priority claims. See filing receipt of 7/2/2021 (emphasis added):

    PNG
    media_image3.png
    160
    494
    media_image3.png
    Greyscale

The limitation “wherein the distillers meal comprises a residual level of a non-polar solvent in an amount of about 10 ppm to about 1000 ppm”  in claim 1 was first introduced in US 13/840,784, filed on 3/15/2013.
Although prior-filed US 13/494,825, US 12/442,934, and PCT/US2007/079575 generally disclose removal of residual solvent (which may be hexane or iso-hexane), they do not describe or provide direction to the particular range of about 10 ppm to about 1000 ppm.  No particular amounts of residual solvent are set forth. See also detailed analysis of Bruinsma ‘603 above, which is the PG-Pub of US 12/442,934.

The prior-filed ‘825, ‘934, and ‘575 applications also cannot be said to implicitly or inherently disclose the precise range of about 10 ppm to about 1000 ppm.  The closest relevant disclosure in ‘934 is found in paragraphs [0012]-[0017], which
describe general processes for removal of residual solvent, but do not disclose any particular amounts. For example, only a general flow diagram is depicted in Fig. 1 with a generic “Desolventizer/Dryer,” but no specific instrument or detailed experimental conditions for drying are described.  
Although four US Patent documents are incorporated by reference in paragraph [0012] of ‘934, those documents also do not describe the claimed range about 10 ppm to about 1000 ppm.
MPEP 211.05 states in part
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a)  except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a)  except for the best mode requirement.

Although it may have been obvious to have combined the disclosures of the prior-filed ‘825, ‘934, and ‘575 applications with other available teachings in the art, such as those of Krinski as set forth above, obviousness is not the standard for addition of matter to an application.
	“[W]hile the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the
requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc).

MPEP 2163 I. A. also states
The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112. See Eli Lilly, 119 F.3d at 1567, 43 USPQ2d at 1405… .

See also Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (“It is not sufficient for purposes of the written description requirement of § 112 that the disclosure, when combined with knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose.”).
	For at least the reasons set out above, the claims have an effective filing date no earlier than 3/15/2013.
Allowable Subject Matter
Claims  10 – 13, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

























The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or suggestion a motivation for an animal feed product as set out in claims 10 – 13, 16 and 20.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 7,569,671 (Cheryn); Boruff et al. (Oil & Soap, December 1937, pp. 312 - 313) and Wang et al. (Biological Systems Engineering: Papers and Publications, 2005, Transactions of the ASAE, vol. 48(5), pp. 1883 – 1888).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622